DETAILED ACTION
This Office Action is in response to the application filed on August 13, 2021. Claims 1, 3, 5-6, 8, 10-11, 13, 15-16, 18, and 20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 3, 5-6, 8, 10-11, 13, 15-16, 18, and 20 have been fully considered. 
In light of these amendments, the previous objections to claims 1, 6, 11, and 16 are withdrawn.
Response to Argument
Applicant's arguments and amendments received August 13, 2021 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose one or more adjusted remnant coefficient comparison flags indicating whether the adjusted remnant coefficient is greater than one or more values are further parsed when the second adjusted remnant coefficient is greater than one or more values are further parsed when the second adjusted remnant coefficient is greater than the third value. This language corresponds to the newly amended language of claims 1, 6, 11, and 16. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10-11, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0068206 (“Hsiang”) which corresponds to a provisional application dated August 24, 2018 in view of U.S. Patent Publication No. 2020/0007873 (“Coban”), which corresponds to a provisional application dated July 2, 2018.
With respect to claim 11, Hsiang discloses the invention substantially as claimed, including 
A video decoding device (see Abstract, Figs. 7 and 8, item 790, showing a video decoder, i.e., video decoding device), comprising:
a memory having stored instructions (see Fig. 10, items 1030 and 1035, ¶¶76, 98, 118-119, 121-122, 128, describing that the decoder may have an internal memory storing software instructions); 
a processor for executing the instructions (see Fig. 10, item 1010, and citations with respect to element above, describing that the decoder may be embodied by a processor executing the stored instructions) to:
parse a non-zero flag indicating whether a residual coefficient is non-zero from a bitstream (see ¶¶10, 28, 34-36, 39, Table 2, item Sig_flag, showing and describing parsing the sig_coeff_flag from the bitstream and that this flag indicates whether the number of absolute value transform coefficient level (AbsLevel) is greater than 1, i.e., non-zero; see also ¶¶4, 77 which make clear that such coefficients are residual coefficients);
parse absolute value information for determining an absolute value of the residual coefficient from the bitstream when the non-zero flag indicates that the residual coefficient is non-zero (see ¶¶28-29, 36-37, Table 2, item Gt1_flag, describing parsing the Gt1 (coeff_abs_level_greater1_flag or rem_abs_gt1_flag) (which is 1 if absLevel is greater than 1), i.e., absolute value information for determining an absolute value of the residual coefficient, and that this is done when sig_coeff_flag is not equal to 0, i.e., non-zero flag indicates that the residual coefficient is non-zero); and
determine the absolute value of the residual coefficient based on the absolute value information (see ¶¶34-37, Table 2, item Abs_Level, describing determining the absLevel based on Gt1_flag, i.e., based on the absolute value information),
wherein
the absolute value information comprises a residual coefficient comparison flag indicating whether the residual coefficient is greater than a first value (see ¶¶36-37, 54, Table 2, item Gt1_flag, describing Gt1_flag (coeff_abs_level_greater1_flag or rem_abs_gt1_flag) and that it is equal to 1 if absLevel is greater than 1, otherwise it is equal to 0, i.e., is a residual coefficient comparison flag indicating whether the residual coefficient is greater than a first value), and
a parity flag is further parsed from the bitstream only when the residual coefficient is greater than the first value; and the parity flag indicates whether the value of the residual coefficient is an even number or an odd number (see ¶¶35-37, 54, Table 2, item Par_flag, describing parsing a par_level_flag from the bitstream when abs_level is greater than 1, i.e., only when the residual coefficient is greater than the first value, and that a parity bit indicates the parity of the absolute value of the transform coefficient level, i.e., whether the value of the residual coefficient is an even number or an odd number (Examiner takes Official Notice that one of ordinary skill in the art at the time of filing would have understood the term parity to mean whether a mathematical number is even or odd)), 
a first adjusted remnant coefficient comparison flag indicating whether an adjusted remnant coefficient derived by bit-shifting the residual coefficient to the right by 1 is greater than a second value is further parsed when the residual coefficient is greater than the first value (see ¶¶35-37, 54, Table 2, describing a Gt2_flag (coeff_abs_level_rs1_gt2_flag or rem_abs_gt2_flag), i.e., first adjusted remnant coefficient comparison flag, that indicates whether an adjusted remnant coefficient derived by downward shifting the residual coefficient by 1 is greater than 3, i.e., a second value, and that this is parsed when the residual coefficient is greater than 1, i.e., the first value),
…
one or more adjusted remnant coefficient comparison flags indicating whether the adjusted remnant coefficient is greater than one or more values … (see ¶¶35-37, 54, Table 2, describing a Rem_abs, i.e., an adjusted coefficient comparison flag, that indicates whether the adjusted remnant coefficient is greater than one or more values, e.g., 5 in Table 2).
Hsiang uses only 2 levels plus parity and remainder to signal the Abs Level, i.e., it does not explicitly disclose a second adjusted remnant coefficient comparison flag indicating whether an adjusted remnant coefficient is greater than a third value is further parsed when the residual coefficient is greater than the second value and that the remainder is signaled when the second adjusted remnant coefficient is greater than the third value.
However, in the same field of endeavor, Coban discloses that it was known to use more than 2 levels to indicate the AbsLevel value, e.g., 3 levels, 4 levels, or X levels, and adjust the remainder level value accordingly  (see ¶¶23, 83, 116, describing that the encoder may signal coefficient values by, in addition to signaling a significance flag, gt1 flag, gt2 flag, sign value, parity value, remainder value, additional gt level value flags may be signaled, e.g., gt3, gt4, gtX). 
At the time of filing, one of ordinary skill in the art would have understood the signaling of values in different 1 bit flags to indicate a numerical value, e.g., coefficient level, including using a flag to indicate whether the coefficient level is non-zero, a parity flag to indicate whether the value is even or odd, and various greater-than flags and a remaining value to indicate additional values (see citations and arguments with respect to Hsiang and Coban above). Such a person would also have understood that a simple increase in the number of greater-than flags would result in the ability to signal a higher Abs Level with a minimal coding cost (1 additional bit for each additional flag). Accordingly, such a person would have been motivated to include an increased number of greater-than flags for signaling Abs Level, as taught by Coban, in the coding system of Hsiang, in order to obtain this benefit. In addition, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results. 
Where one of ordinary skill in the art at the time of filing were to expand the teachings of Hsiang to include additional levels, as described in Coban above, such a person would have understood that the addition of, e.g., a gtX, in addition to gt1 and gt2 (as taught by Coban) to Hsiang’s Table 2 would naturally expand Hsiang’s Table 2 to include the ability to signal more Abs Levels, including, (in addition to using Sig_flag to signal whether the Abs level is >0, Gt1_flag to signal whether the Abs Level is >1, Par_flag to signal whether the Abs Level is even or odd, and Gt2_flag to signal whether the Abs Level is a second adjusted remnant coefficient comparison flag (gtX_flag) indicating whether an adjusted remnant coefficient is greater than a third value (X) is further parsed when the residual coefficient is greater than the second value (3), and one or more adjusted remnant coefficient comparison flags indicating whether the adjusted remnant coefficient is greater than one or more values are further parsed when the second adjusted remnant coefficient is greater than the third value (X).
Examiner also notes that, although Coban’s flag gtX does not explicitly indicate that it is a remnant flag, Applicant’s own specification makes clear that the use of a gtX type flag, indicating whether the absolute value of the residual coefficient is greater than X, is a known and insignificantly different alternative to the use of a rem_abs_gtX – type of flag (see ¶¶600, 645).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have included a second adjusted remnant coefficient comparison flag indicating whether an adjusted remnant coefficient is greater than a third value is further parsed when the residual coefficient is greater than the second value and that Hsiang’s remainder is signaled when the second adjusted remnant coefficient is greater than the third value in the coding system of Hsiang as taught by Coban, as detailed above.
With respect to claim 13, Hsiang discloses the invention substantially as claimed. As described above Hsiang in view of Coban discloses all the elements of independent claim 11. Hsiang/Coban additionally discloses: 
wherein the residual coefficient is determined to be 2N or 2N+1 (N is the second value) depending on the parity flag when the adjusted remnant coefficient is less than or equal to the second value (see Hsiang ¶35, describing that the residual coefficient is ABsLevelRS1 left shifted by 1 plus a parity bit, i.e., is determined to be 2N or 2N+1 depending on the parity flag; see also Applicant’s specification at ¶¶589 describing the effect of a bit shift on a number – as evidenced here, one of skill in the art at the time of filing was well aware how a bit shift operation to the left is equivalent to multiplication by 2, thus the equation becomes 2N or 2N + 1). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 13.
With respect to claim 15, Hsiang discloses the invention substantially as claimed. As described above Hsiang in view of Coban discloses all the elements of independent claim 11. Hsiang/Coban additionally discloses:
wherein
a residual value information is further parsed when the adjusted remnant coefficient is greater than the second value, and
the residual value information includes a value obtained by subtracting the second value from the adjusted remnant coefficient (see Hsiang ¶¶31, 39, Table 2, item Rem_abs, describing coeff_abs_level_rs1_remainder, i.e., a residual value information, that may be parsed when coeff_abs_level_rs1_gt2_flag is equal to 1, i.e., indicates the adjusted remnant coefficient is greater than the second value, and that coeff_abs_level_rs1_remainder is the remaining absolute value of the coefficient level when coeff_abs_level_rs1_gt2_flag is equal to 1, i.e., it may be obtained by subtracting the second value from the adjusted remnant coefficient).
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 15.
With respect to claim 16, Hsiang discloses the invention substantially as claimed. As described above Hsiang in view of Coban discloses all the elements of independent claim 11. Hsiang/Coban additionally discloses:
A video encoding device (see Figs. 1 and 7, item 200, showing a video encoder, i.e., video encoding device), comprising:
a memory having stored instructions (see ¶¶51, 58-59, 155-156, 237-239, describing that the encoder may have an internal memory including software instructions);
a processor for executing the instructions (see citations with respect to element above, describing that the encoder may be embodied by a processor executing the stored instructions) to:
encode a non-zero flag indicating whether a residual coefficient is non-zero (see citations and arguments with respect to corresponding element of claim 11 above); and 
encode absolute value information for determining an absolute value of the residual coefficient when the residual coefficient is non-zero (see citations and arguments with respect to corresponding element of claim 11 above), 
wherein
the absolute value information includes a residual coefficient comparison flag indicating whether the residual coefficient is greater than a first value (see citations and arguments with respect to corresponding element of claim 11 above), 
a parity flag for the residual coefficient is further encoded only when the residual coefficient is greater than the first value; and the parity flag indicates whether the value of the residual coefficient is an even number or an odd number (see citations and arguments with respect to corresponding element of claim 11 above),
a first adjusted remnant coefficient comparison flag indicating whether an adjusted remnant coefficient derived by bit-shifting the residual coefficient to the right by 1 is greater than a second value is further encoded when the residual coefficient is greater than the first value (see citations and arguments with respect to corresponding element of claim 11 above),
a second adjusted remnant coefficient comparison flag indicating whether an adjusted remnant coefficient is greater than a third value is further encoded when the residual coefficient is greater than the second value (see citations and arguments with respect to corresponding element of claim 11 above), and
one or more adjusted remnant coefficient comparison flags indicating whether the adjusted remnant coefficient is greater than one or more values are further encoded when the second adjusted remnant coefficient is greater than the third value (see citations and arguments with respect to corresponding element of claim 11 above).
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 16.
With respect to claim 18, Hsiang discloses the invention substantially as claimed. As described above Hsiang in view of Coban discloses all the elements of independent claim 16. Hsiang/Coban additionally discloses:  
wherein the residual coefficient is determined to be 2N or 2N+1 depending on the parity flag when the adjusted remnant coefficient is less than or equal to the second value (see citations and arguments with respect to corresponding element of claim 13 above). 
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 18.
With respect to claim 20, Hsiang discloses the invention substantially as claimed. As described above Hsiang in view of Coban discloses all the elements of independent claim 16. Hsiang/Coban additionally discloses:  
wherein
residual value information is further encoded when the adjusted remnant coefficient is greater than the second value, and
the residual value information includes a value obtained by subtracting the second value from the adjusted remnant coefficient (see citations and arguments with respect to corresponding element of claim 13 above).
The reasons for combining the cited prior art with respect to claim 11 also apply to claim 20.
With respect to claim 1, claim 1 recites the elements of claim 11 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 11 also applies to claim 1.
With respect to claim 3, claim 3 recites the elements of claim 13 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 13 also applies to claim 3.
With respect to claim 5, claim 5 recites the elements of claim 15 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 15 also applies to claim 5.
With respect to claim 6, claim 6 recites the elements of claim 16 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 16 also applies to claim 6.
With respect to claim 8, claim 8 recites the elements of claim 18 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 18 also applies to claim 8.
With respect to claim 10, claim 10 recites the elements of claim 20 in method form rather than apparatus form. Accordingly, the disclosure cited with respect to claim 20 also applies to claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/LINDSAY J UHL/               Examiner, Art Unit 2481